DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-5 and 7-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1 and 11 recite a method comprising: 
rendering one or more items to a user in a long-term memory training session;
initiating a request for the user to recall at least one rendered item that directly precedes the request;
selecting from a plurality of memory strategies applied by the user to the long-term memory training session based on a response received from the user to the request; and
guiding the user to apply a long-term memory strategy in the event that the memory strategy is a working memory strategy. 
The limitations of rendering items, initiating a request, selecting a memory strategy, and guiding the user, as drafted, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting the method in claim 1 is performed by a “control unit” interacting with a user through a generic “user interface”, and an apparatus 
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements of using a control unit and generic user interface to perform the claimed method. The control unit and user interface in these steps are recited at a high-level of generality such they amount no more than merely using a computer as a tool to perform the abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of 
Dependent claims 2-5, 7-10 and 12-14 recite the same abstract idea as in their respective parent claims, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. Claims 2-5 and 7-9 only recite additional limitations of the abstract idea itself (time intervals for requests, definition of working memory and long-term memory strategy, abstract rules for implementing the long-term training session). Furthermore, claims 10 and 12-14 merely recite generic computer components (a computer readable medium, a user interface, and a memory unit), which are not sufficient to direct the claims to significantly more for the reasons detailed above. 

4.	Claim 9 is also rejected because the claim is directed to non-statutory subject matter. The claim recites a computer program product embodied on a computer readable storage medium. The last page of Applicant’s specification describes this medium as being distributed in “other forms” including wireless telecommunication systems. Therefore, in the broadest reasonable interpretation of the claimed invention, the claimed computer readable storage medium may encompass transitory storage media such as carrier waves, which do not fall under one of the four statutory categories of invention (i.e. process, machine, manufacture, composition of matter). Therefore the claim in the broadest reasonable interpretation is not directed to statutory subject matter. 

CLAIM INTERPRETATION

5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
7.	Claim limitation “control unit” in claims 11-14 been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 11-14 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the structure set forth in Page 8, second paragraph of Applicant’s specification.   
8.	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 1-5 and 7-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrison (US 2007/0238079 A1).
Regarding claims 1-5 and 7-14, Harrison discloses a method (as per claim 1) and apparatus (as per claim 11) of operating an apparatus comprising a control unit (1110) to guide a user in a long-term memory training session provided by a user interface (1125; see Fig. 11; also see abstract), the method comprising: 
controlling, by the control unit, the user interface to render one or more items to the user in the long-term memory training session; and controlling, by the control unit, the user interface to initiate a request for the user to recall at least one rendered item that directly precedes the request (see Par. 55, esp. lines 7-11 – questions asked about two or more facts (items), and questions are alternated in order to initiate request for user to recall an item directly preceding the request; also see Par. 29); 
selecting, by the control unit from a plurality of memory strategies stored in a memory unit, a memory strategy applied by the user to the long-term memory training session provided by the user interface based on a response received from the user to the request (see Fig. 5 – determine whether user is utilizing short-term (working) or long-term memory based on whether answer is correct or incorrect at steps 560 and 566); and 

the control unit controls the user interface to initiate the request for the user to recall at least one rendered item that directly precedes the request at irregular or regular time intervals (Par. 30 – “time between similar questions”) (as per claim 2), 
the memory strategy applied by the user to the long-term memory training session provided by the user interface is selected, by the control unit (102), to be a working memory strategy in the event that the response received from the user to the request comprises an incorrect recall of the at least one rendered item that directly precedes the request (Par. 52) (as per claim 3),
the memory strategy applied by the user to the long-term memory training session provided by the user interface is selected, by the control unit, to be a long-term memory strategy in the event that the response received from the user to the request comprises a correct recall of the at least one rendered item that directly precedes the request (Par. 59) (as per claim 4), 

adapting, by the control unit, the long-term memory training session provided by the user interface comprises adding, by the control unit, at least one item to the one or more items rendered by the user interface to the user to guide the user to apply a long-term memory strategy (Par’s. 59-61 – adding other facts) (as per claim 7), 
the control unit controls the user interface to render two or more items in a predefined series (Par. 55) (as per claim 8), 
the control unit controls the user interface to render at least seven items to the user in the long-term memory training session provided by the user interface and the control unit controls the user interface to initiate the request for the user to recall at least one rendered item that directly precedes the request after rendering seven items to the user (see Par’s. 34-35 – groups of 12 facts, divided into baskets of three or more facts – the limitation of “at least seven items” falls within this range; also see Par. 45-46 – the number of rotating facts is increased up to this range of facts) (as per claim 9),
a computer program product comprising a computer readable medium, the computer readable medium having computer readable code embodied therein, the computer readable code being configured such that, on execution by a suitable computer or processor, the computer or processor is caused to perform the method of claim 9 (see Fig. 11) (as per claim 10), 
the apparatus further comprising the user interface (1125) (as per claim 12), 

the control unit is configured to acquire at least one action from the memory unit to initiate to guide the user to apply a long-term memory strategy to the long-term memory training session provided by the user interface (game software 1120 in memory module controls) (as per claim 14). 

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boon (US Patent No. 6,022,221) discloses a method and system for short-to long-term memory bridge. Chen (US 2006/0228691 A1) discloses a search method for discovery of individual best study period cycle. Ferriol et al. (US 2003/0129574 A1) discloses a system for retaining and retrieving knowledge and skills. Berman (US 2005/0003337 A1) discloses a lock-in training system. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Peter R Egloff/
Primary Examiner, Art Unit 3715